Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (claims 13-20) in the reply filed on 11/18/20 is acknowledged.  Applicant cancelled claims 1-12 and 19 and provided new claims 21-32.  Claims 12-18 and 20 read on the elected invention.
Newly submitted claims 21-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly presented invention directed to a solar cell and previously elected claims 13-18 and 20 are directed to a method for forming a perovskite-based solar cell.  There is a lack of unity between independent claims 13 and 12 wherein the common technical feature is a perovskite based solar cell of claim 21, however this common technical feature is known in the prior art (as full disclosed in the following office action over Green (US 20160190377) and therefore cannot be a special technical feature.  As such, the non-elected claims 21-32 are not considered with an art rejection and are considered withdrawn as per the election of 11/18/20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 20160190377, cited in IDS).
As to claim 13, Green is directed to a method for forming a perovskite-based solar cell (Figure 1, where method steps are not explicitly recited they are implicitly required) operative for converting a first light signal (incident light) into light energy (function of a solar cell), the method including:
Providing a first absorption layer (perovskite, 108) comprising a first perovskite (0055-0057), the first absorption layer being operative for absorbing at least a first portion of the first light signal (implicit to bandgap of selected perovskite); 
Forming a buffer layer (110; scaffolding and 112; electron selective contact) that is disposed on the first absorption layer (see configuration in Figure 1), the buffer layer including a first layer comprising a first metal oxide (110 can be Al2O3 paragraph 0058), wherein the first layer is formed at a temperature that is less than 300oC (paragraph 0064); and
Forming a first electrical contact on the buffer layer, wherein the first electrical contact is substantially transparent for at least a portion of the first light signal (conducive layer 116; Figure 1 paragraph 0058 teaches 116 as TCO where transparency is implicit to proper function of the solar cell device).
The prior art teaches formation of the layers at a temperature of less than 300OC (paragraph 0064) to prevent damage to the perovskite.  This range overlaps the required range of less than or equal to 150oC.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	The prior art teaches formation by PVD or CVD for this perovskite cell manufacture (paragraph 0048) which indicates these processes as known and used in the perovskite cell art and therefore, though the reference does not explicitly teach the use of PVD or CVD for the formation of the buffer layer specifically, it would have been within purview of a skilled artisan at the time the invention was filed to utilize these manufacture techniques with a reasonable expectation of success and without undue experimentation as such processes are well known and widely used even within the specific formation of the instant cell.
	Regarding claim 14, the prior art teaches the first layer (110) being formed such that it is substantially conformal with a first surface of the first absorption layer (108) (Figure 1 shows 112 directly physically contacting and conformal to 108).
2; paragraph 0058).
	Regarding claim 16, the prior art teaches the first layer comprises a first metal oxide (110) but does not explicitly teach the first metal oxide being selected from the group consisting of tin oxide, zinc oxide, and titanium oxide, wherein the second metal oxide is ZTO.  However, these materials are well known and widely used as metal oxides, and specifically within perovskite solar cell devices, and as such the selection of one of these specific metal oxides would have been well within purview of a skilled artisan at the time the invention was filed. 
	Regarding claim 18, the prior art teaches forming the first absorption layer (108) such that it is disposed on a second absorption layer (102) that is operative for absorbing at least a second portion of the first light signal (perovskite, 108 has bandgap larger than silicon, 102 bandgap; abstract).
	Regarding claim 20, the prior art teaches the first electrical contact being formed by sputtering (paragraph 0064).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 20160190377, cited in IDS) as applied to claim 13 and further in view of Sutton (Bandgap-tunable cesium lead halide perovskites with high thermal stability for efficient solar cells).
Regarding claim 17, Applicant is directed above for a full discussion of Green as applied to claim 13.  Green teaches the method for forming a perovskite based solar cell but fails to teach the first perovskite including cesium.
Sutton is directed to a hybrid organic-inorganic halide perovskite materials and teaches the use of cesium based perovskites for solar cells as a known material with a highly tunable and well known material (abstract).
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to utilize the cesium based perovskite material in the solar cell device of Green as such a material is highly tunable and well known in the art, as taught by Sutton. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726